DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:
Claims 1 and 17 set forth determining at least one of an ash content or a degree of stem conditioning and, in response, adjusting at least one of the cutting system or the crop conditioning system. However, this limitation includes combinations that are not enabled by the original disclosure: that of determining an ash content and adjusting the crop conditioning system in response; and that of determining a degree of stem conditioning and adjusting the cutting system in response. Instead, enabled in the original disclosure is the adjustment of the cutting system in response to ash content; and the adjustment of the conditioning system in response to a degree of stem conditioning. See paragraph [0046] of the applicant’s original specification. Therefore, it can be seen then that of having ordinary skill in the art would not be enabled to make or use a mower conditioner that adjusts the conditioning system based on ash content or, vice versa, that adjusts a cutting system based on degree of stem conditioning.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9, 11-14, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wire et al. WO 2019/138278 A1.

Independent Claim 1: Wire discloses a mower conditioner implement comprising: 
a cutting system (24) operable to cut crop material; 
a crop conditioning system (28) operable to receive the cut crop material from the cutting system and condition the cut crop material; 
an image sensor (50, 64, see para. [0027], lines 6-7; [0028], lines 8-10) positioned to sense an image of the crop material, the image having a color spectrum (infrared or the spectrum of the optical sensor); 
a computing device (48) having a processor (48 is a processor) and a memory (46) having a crop analysis algorithm stored thereon (paras. [0026], [0028]), wherein the processor is operable to execute the crop analysis algorithm to:
compare the color spectrum of the image to a calibrated color measurement to determine at least one of an ash content (para. [0030]) in the cut crop material or a degree of stem conditioning (para. [0028], lns. 4-6) of the cut crop material; and 
adjust at least one of the cutting system or the crop conditioning system based on at least one of the determined ash content or the determined degree of stem conditioning (paras. [0030-0031]), as per claim 1.  

Dependent Claims 3-6, 9, 11-14, 16: Wire further discloses wherein the image sensor (50, 64, see para. [0027], lines 6-7; [0028], lines 8-10) is disposed downstream (see rightmost 64, immediately rear of 28, in Fig. 2) of the crop conditioning system (28) relative to a direction of movement of the cut crop material, such that the image sensed by the image sensor is a post-conditioned image of the cut crop material discharged from the crop conditioning system, as per claim 3;
a second image sensor (50 or 64 adjacent roller 22 in Fig. 2) disposed downstream of the cutting system (24) and upstream of the crop conditioning system (28) relative to the direction of movement of the cut crop material, wherein the second image sensor is operable to sense a pre-conditioned image having a color spectrum (infrared or the spectrum of the optical sensor) of the cut crop material discharged from the cutting system and prior to entering the crop conditioning system, as per claim 4;
wherein the processor (48) is operable to execute the crop analysis algorithm to determine a color difference between the color spectrum of the pre-conditioned image and the color spectrum of the post-conditioned image (paras. [0026-0031]), as per claim 5;
wherein the processor (48) is operable to execute the crop analysis algorithm to compare the color difference to the calibrated color measurement to determine the at least one of the ash content of the cut crop material or the degree of stem conditioning of the cut crop material (paras. [0026-0031]), as per claim 6;
wherein each of the image sensor and the second image sensor includes at least one of a near-infrared sensor or a red-green-blue color sensor (50, 64, see para. [0027], lines 6-7; [0028], lines 8-10), as per claim 9;
wherein the processor (48) is operable to execute the crop analysis algorithm to compare the determined ash content to a maximum allowable ash threshold to determine if the determined ash content is less than or equal to the maximum allowable ash threshold, or if the determined ash content is greater than the maximum allowable ash threshold (para. [00301]), as per claim 11;
wherein the processor (48) is operable to execute the crop analysis algorithm to control a cut height of the cutting system (24) relative to a ground surface when the determined ash content is greater than the maximum allowable ash threshold (see para. [0030] and [0031], lns. 1-3), as per claim 12;
wherein the processor (48) is operable to execute the crop analysis algorithm to control a cutting speed of the cutting system (24) when the determined ash content is greater than the maximum allowable ash threshold (para. [0030] and [0031], lns. 3-4), as per claim 13;
wherein the processor (48) is operable to execute the crop analysis algorithm to 19P29651-US-PRI control a conditioning speed of the crop conditioning system (28) based on the determined degree of stem conditioning (para. [0030] and [0031], lns. 4-5), as per claim 14;
wherein the processor (48) is operable to execute the crop analysis algorithm to generate and communicate a signal, indicating the determined ash content or the determined degree of crop conditioning, to a communicator (54, 56, see para. [0033]), as per claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wire et al. in view of Wendte et al. 6,119,531.

Dependent Claims 7-8: The mower conditioner is disclosed as applied above. However, Wire fails to disclose wherein the processor is operable to execute the crop analysis algorithm to associate at least one of the pre-conditioned image and the post-conditioned image with data related to the location, date, and time that the pre-conditioned image and the post-conditioned image were sensed respectively to define a geo-referenced data set, as per claim 7;
wherein the processor is operable to execute the crop analysis algorithm to communicate the geo-referenced data set to a remote data storage system, as per claim 8.
Wendte discloses a similar agricultural machine which associates a crop condition with the location, date and time (col. 7, lns. 39-42; col. 8, lns. 18-32) to define a geo-referenced data set and sends said data set to a remote data storage system (280), as per claims 7 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the geo-referenced data set of Wendte for the crop conditions encountered by the agricultural machine of Wire in order to provide a farmer with the ability to maximize crop production and quality while minimizing expenses. 

Claims 2, 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wire et al. in view of Bittle 4,392,533.

Dependent Claims 2, 10: The mower conditions is disclosed as applied above. However, Wire fails to disclose a light source associated with the image sensor, wherein the light source is operable to emit light immediately prior to the image sensor sensing the image, such that the color spectrum of the image includes reflected light emitted from the light source, as per claim 2; 
a second light source associated with the second image sensor, wherein the second light source is operable to emit light immediately prior to the second image sensor sensing the pre-conditioned image, such that the color spectrum of the pre-conditioned image includes reflected light emitted from the second light source, as per claim 10.
	Bittle discloses a similar infrared image sensor (52, 54) to that of Wire wherein the image sensor includes a light source (52) with the image sensor, wherein the light source is operable to emit light immediately prior to the image sensor sensing the image (at 54), such that the color spectrum of the image includes reflected light emitted from the light source, as per claims 2 and 10. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the infrared image sensor of Bittle for the infrared sensor of Wire since both Wire and Bittle disclose infrared sensor for sensing crop and objects and debris other than crop and such a predictable result would be obtained. 

Independent Claim 17: Wire discloses a mower conditioner implement comprising: 
a cutting system (24) operable to cut crop material; 
a crop conditioning system (28) operable to receive the cut crop material from the cutting system and condition the cut crop material; 
wherein a first image sensor (rightmost 64 located immediately rear of 28 seen in Fig. 2) is disposed downstream of the crop conditioning system relative to a direction of movement of the cut crop material, and wherein the first image sensor is operable to sense a post-conditioned image having a color spectrum (infrared) of the cut crop material discharged from the crop conditioning system;
wherein a second image sensor (50 or 64 adjacent roller 22 in Fig. 2) is disposed downstream of the cutting system (24) and upstream of the crop conditioning system relative to the direction of movement of the cut crop material, and wherein the second image sensor is 20P29651-US-PRI operable to sense a pre-conditioned image having a color spectrum (infrared) of the cut crop material discharged from the cutting system;
a computing device (48) having a processor (also 48) and a memory (46) having a crop analysis algorithm stored thereon, wherein the processor is operable to execute the crop analysis algorithm to:
compare the color spectrum of the pre-conditioned image and the post-conditioned image to a calibrated color measurement to determine at least one of an ash content (para. [0030]) in the cut crop material or a degree of stem conditioning of the cut crop material (para. [0028], lns. 4-6); and 
adjust at least one of the cutting system or the crop conditioning system based on at least one of the determined ash content or the determined degree of stem conditioning (paras. [0030-0031]), as per claim 17.  
However, Wire fails to specifically disclose a first light source operable to emit light; 
a first image sensor associated with the first light source;
with the color spectrum of the post-conditioned image including reflected light emitted from the first light source immediately prior to the first image sensor sensing the post-conditioned image; 
a second light source operable to emit light; 
a second image sensor associated with the second light source;
with the color spectrum of the pre-conditioned image including reflected light emitted from the second light source immediately prior to the second image sensor sensing the post-conditioned image, as per claim 17.
Bittle discloses an infrared image sensor (52, 54) similar to the first and second image sensors of Wire wherein Bittle’s image sensor includes a light source (52), as per claim 17.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the infrared image sensor of Bittle for the infrared sensor of Wire since both Wire and Bittle disclose infrared sensor for sensing crop and objects and debris other than crop and such that the color spectrum of the image includes light emitted from the light sources immediately prior to the image sensors sensing the image. 

Dependent Claims 18-20: Wire further disclsoes wherein the first image sensor (rightmost 64 located immediately rear of 28 seen in Fig. 2) and thus the associated first light source as taught by Bittle and the second image sensor (50 or 64 adjacent roller 22 in Fig. 2) and thus the associated second light source taught by Bittle are separate and independent of each other (as seen in Wire’s Fig. 2), as per claim 18;
wherein the processor (48) is operable to execute the crop analysis algorithm to determine a color difference between the color spectrum (infrared) of the pre-conditioned image and the color spectrum of the post-conditioned image, and compare the color difference to the calibrated color measurement to determine the at least one of the ash content (para. [0030]) of the cut crop material or the degree of stem conditioning of the cut crop material (para. [0028], lns. 4-6), as per claim 19;
wherein the processor (48) is operable to execute the crop analysis algorithm to:  21P29651-US-PRI 
control a cut height of the cutting system (24) relative to a ground surface when the determined ash content is greater than a maximum allowable ash threshold (see para. [0030] and [0031], lns. 1-3); 
control a cutting speed of the cutting system when the determined ash content is greater than the maximum allowable ash threshold (para. [0030] and [0031], lns. 3-4); 
control a fore/aft tilt angle of the cutting system relative to the ground surface when the determined ash content is greater than the maximum allowable ash threshold (see para. [0030] and [0031], lns. 1-3); 
control a conditioning speed of the crop conditioning system (28) based on the determined degree of stem conditioning (para. [0030] and [0031], lns. 4-5); or 
control a conditioning pressure of the crop conditioning system based on the determined degree of stem conditioning, as per claim 20.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wire in view of Potthast US 2008/0261670 A1.

Dependent Claim 15: The mower conditioner is disclosed as applied above. However, Wire fails to disclose wherein the processor is operable to execute the crop analysis algorithm to control a conditioning pressure of the crop conditioning system based on the determined degree of stem conditioning, as per claim 15.
Potthast discloses a similar agricultural machine wherein the processor (34) is operable to execute the crop analysis algorithm to control a conditioning pressure (by changing the width of gaps 26, 27) of the crop conditioning system (13) based on the determined degree of stem conditioning (via 33, see para. [0031], lns. 9-16), as per claim 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the conditioning pressure adjustment of Potthast on the mower conditioner of Wire in order to optimize the conditioning of the crop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 7, 2022